 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHouse of the Good Samaritan and Samaritan KeepNursing Home and Licensed Practical Nursesand Technicians of New York, Inc., Local 721,S.E.I.U., AFL-CIO. Cases 3-CA-10562, 3-CA-10691, 3-CA-10888-1, and 3-CA-109468 November 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 25 April 1983 Administrative Law JudgeWallace H. Nations issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, the Union filed exceptions and adopt-ed the General Counsel's brief, and the Respondentfiled an answering brief and cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision in light ofthe exceptions and briefs and has decided to affirmthe judge's rulings, findings,' and conclusions2andto adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.I The judge incorrectly stated in his decision that the Respondent'sservice and maintenance employees are represented in a separate unit byLocal 200 of the Service Employees International Union. The recordshows that Local 200 received a majority of the ballots cast in an elec-tion among service and maintenance employees on 14 April 1982, theelection was set aside, and another election had been scheduled but hadnot taken place at the time of the hearing. We correct this inadvertenterror of the judge.s The General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.DECISIONSTATEMENT OF THE CASEWALLACE H. NATIONS, Administrative Law Judge:Based on charges brought by Licensed Practical Nursesand Technicians of New York, Inc., Local 721, S.E.I.U.,AFL-CIO (the Union), a series of complaints issued be-ginning on August 27, 1981, against House of the GoodSamaritan and Samaritan Keep Nursing Home (the Re-spondent). The various complaints, under the documentsnoted above, alleged a number of violations of Section8(a)(1), (3), (4), and (5) of the Act. On May 6, 1982, anorder issued further consolidating cases and amendingthe consolidated complaints alleging additional violationsof the Act. On July 21 and 22, 1982, a hearing was heldon these matters at Watertown, New York.Prior to the completion of the hearing, the partiesreached a settlement of the 8(a)(1), (3), and (4) allega-tions in the amended consolidated complaint with respectto Donna M. (Johnston) Gregory, subject to the approv-al of the Respondent's board of directors. Thereafter,acting on a motion of the General Counsel, I issued anorder withdrawing the 8(a)(1), (3), and (4) allegationswith respect to Donna Gregory.On January 4, 1983, the General Counsel filed amotion to withdraw all of the remaining allegations ofthe consolidated complaint except the one in paragraph14(e). This paragraph alleges that the Respondent unilat-erally required bargaining unit employees to pay part oftheir health insurance premiums. As the motion of theGeneral Counsel reflects that the parties have reached acollective-bargaining agreement and the Charging Partyhas requested that the motion be granted, the motion ofthe General Counsel, dated January 4, 1983, is herebygranted.Briefs were received on or about January 10, 1983, re-lating to the sole remaining issue to be determined.On the entire record in this case and my observationof the witnesses and their demeanor, I make the follow-ingFINDINGS AND CONCLUSIONS1. THE BUSINESS OF THE RESPONDENTThe Respondent is a New York corporation maintain-ing its principal office and place of business at Water-town, New York, where it has at all times materialherein, continuously engaged in the business of providingand performing health care and related services. Annual-ly, the Respondent, in the course and conduct of itshealth care operations, received gross revenues in excessof $250,000. During this same period of time, the Re-spondent received goods and supplies at its Watertownfacility valued in excess of $1,000, which goods and sup-plies are shipped to said facility directly from Statesother than the State of New York. The Respondentadmits, and I find, that it is and has been at all times ma-terial herein an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act. Ifurther find that it will effectuate the policies of the Actto assert jurisdiction in this case.II. THE LABOR ORGANIZATIONThe Licensed Practical Nurses and Technicians ofNew York, Inc., Local 721, S.E.I.U., AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsOn May 7, 1981, the Union was certified by the Boardto represent a unit of technical employees excluding li-censed practical nurses at the Respondent's hospital andnursing home. The Union also represents the Respond-268 NLRB No. 28236 HOUSE OF THE GOOD SAMARITANent's LPNs in a separate unit. The Respondent's serviceand maintenance employees are also represented in a sep-arate unit by Service Employees International Union,Local 200. The Respondent's registered nurses are repre-sented in a separate unit by New York State Nurses As-sociation and the other employees are unrepresented.During the summer of 1981, negotiations for an initialcontract commenced and the parties negotiated thereaf-ter on a regular basis, including negotiations on the sub-ject of health insurance. The Respondent's negotiatorsbelieved that tentative agreement on the subject hadbeen reached by the year's end, but that point was con-tested by the Union's negotiator.The Respondent's practice with respect to unrepre-sented employees under its employee's manual was topay the entire cost of health insurance under a grouphealth policy in which the employees could enroll. Thepolicy manual had a dollar maximum amount of contri-butions that the Respondent would make but this dollaramount was evidently equal to or exceeded the actualpremiums, so the employees paid nothing.On or about December 23, 1981, the Respondent wasnotified by its insurance carrier that the premium rate forits employees would increase significantly in January1982. In response to this notice, the Respondent tooktwo material actions. First, it revised its policy manual toreflect a greater ceiling for which the company wouldpay for unrepresented employees, which ceiling eitherequaled or exceeded the total premiums due from theemployees. This had the effect of not requiring unrepre-sented employees to pay any portion for their insurancepremium. Second, by letter dated January 14, 1982, theRespondent advised its technical employees in the in-volved bargaining unit that they were required to paythe increased premiums to the extent that they exceededthe limit set out in the employee manual as existed on theday of certification of the bargaining unit, May 7, 1981.A copy of this letter was not sent to the Union.The representative of the Union, Catherine Ventiquat-tro, learned about the change in premium rates when em-ployees began to complain to her about the January 14letter.'On January 18, Ventiquattro went to management andcomplained about the failure to be notified and about thedecision to pass the increase in premiums on to the bar-gaining unit employees. She also complained about theamount of the premium increase as it was increased tothe same level as that called for by the contract betweenthe Respondent and the LPNs, whereas the rate for thetechnical employees was governed by the Respondent'spolicy and past practice. The Respondent agreed to senda letter dated January 18 to the technical bargaining unitL The Respondent's director of personnel, Thomas Pilgermayer, testi-fied that he had a telephone conversation with Ventiquattro in late De-cember 1981, during which he told her about the increased insurance pre-miums. Ventiquattro denied that she had ever been notified about the in-crease in health premiums in a conversation with Pilgermayer and notedthat she was on vacation from December 22 or 23 until after the NewYear weekend of about January 4, 1982. She did not leave a telephonenumber where she could be reached. Based on the demeanor of the wit-nesses, I credit Ventiquattro's denial that she had no knowledge of theincrease until sometime on or after January 14.members stating the corrected rate of increase. A copyof this leter was not sent to the Union either.B. Anaylsis and ConclusionsIt is settled that once a bargaining relationship hasbeen established the employer may not alter somethingwhich is a mandatory subject of bargaining as defined inSection 8(d) (wages, hours, and other terms and condi-tions of employment) without first giving the union anopportunity to bargain about the contemplated change.To change unilaterally an item which is a mandatorysubject of bargaining under Section 8(d) is legally tanta-mount to a refusal to bargain.It follows, of course, that the company does not vio-late Section 8(a)(5) in this respect where there has, infact, been no change in the status quo, or the changedoes not relate to a mandatory subject of bargaining.There is no serious issue in this proceeding about a refus-al to bargain on the part of the Respondent as bargainingon the health cost issue had been continuing since theunit was certified and continued after the Respondent'saction in passing on the premium increase to employeesin January 1982.Perhaps more significantly, the parties, by agreement,had dropped all allegations with respect to bad-faith bar-gaining in this proceeding.The matter in dispute is not one over which the Re-spondent had any real control, other than its response.The insurance carrier decided unilaterally to increase itspremiums to the Respondent on short notice some 6months after bargaining began. The decision on the partof the Respondent's insurance carrier put the Respondentin an unusual position. If it chose to pay the premium in-crease for its unrepresented employees and also for theemployees in the bargaining unit, it could be accused ofunilaterally changing the conditions of employment bygranting a benefit to employees in the unit that it did nothave prior to May 7, 1981. On the other hand, by adher-ing to its printed policy in effect as of May 7, 1981, andpassing along the increased premium costs to the bar-gaining unit employees to the extent that exceeded thelimits set in its policy manual, the Respondent is allegedto have unilaterally changed the conditions of employ-ment.What the Respondent was required by law to do wasto maintain the status quo. I find the status quo, with re-spect to health insurance premiums, to be reflected bythe terms of the Respondent's policy manual regardinghealth insurance as of May 7, 1981. There is insufficientevidence in this record to reflect that the Respondenthad always covered increases in premiums for its unre-presented employees and made this practice consistentand inflexible. Absent such proof, I believe the Respond-ent was bound to adhere to the policy that was in effectas of May 7, 1981.Accordingly, I find that the Respondent has not vio-lated the Act by passing along the cost of the increasedhealth insurance coverage to technical bargaining unitemployees while choosing to pay the increase in premi-ums for its unrepresented employees. Inasmuch as thecomplaint no longer alleges other violations of the Act237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Respondent, my order will provide for its dismis-sal.On these findings of fact and the entire record in thiscase, I make the followingCONCLUSIONS OF LAWI. The Respondent is an employer within the meaningof Section 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The Respondent did not engage in unfair labor prac-tices within the meaning of Section 8(a)(1) or (5) of theAct by passing on to its bargaining unit employees in-creased costs of health insurance premiums in January1982.On the foregoing findings of fact, conclusions of law,the entire record, and pursuant to Section 10(c) of theAct, as amended, I issue the following recommendedORDER2It is hereby ordered that the complaint be, and thesame hereby is, dismissed.2 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.238